


 HR 1593 ENR: Second Chance Act of

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the Second SessionBegun and held
		at the City of Washington on Thursday, the third day of January, two thousand
		and eight
		H. R. 1593
		
		AN ACT
		To reauthorize the grant program for
		  reentry of offenders into the community in the Omnibus Crime Control and Safe
		  Streets Act of 1968, to improve reentry planning and implementation, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Second Chance Act of 2007: Community
			 Safety Through Recidivism Prevention or the
			 Second Chance Act of
			 2007.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Purposes; findings.
				Sec. 4. Definition of Indian tribe.
				Sec. 5. Submission of reports to Congress.
				Sec. 6. Rule of construction.
				Title I—AMENDMENTS RELATED TO THE OMNIBUS CRIME CONTROL AND SAFE
				STREETS ACT OF 1968
				Subtitle A—Improvements to Existing Programs
				Sec. 101. Reauthorization of adult and juvenile offender State
				and local reentry demonstration projects.
				Sec. 102. Improvement of the residential substance abuse
				treatment for State offenders program.
				Sec. 103 Definition of violent offender for drug court grant
				program.
				Sec. 104. Use of violent offender truth-in-sentencing grant
				funding for demonstration project activities.
				Subtitle B—New and Innovative Programs To Improve Offender
				Reentry Services
				Sec. 111. State, tribal, and local reentry courts.
				Sec. 112. Prosecution drug treatment alternative to prison
				programs.
				Sec. 113. Grants for family-based substance abuse
				treatment.
				Sec. 114. Grant to evaluate and improve education at prisons,
				jails, and juvenile facilities.
				Sec. 115. Technology Careers Training Demonstration
				Grants.
				Title II—ENHANCED DRUG TREATMENT AND MENTORING GRANT
				PROGRAMS
				Subtitle A—Drug Treatment
				Sec. 201. Offender reentry substance abuse and criminal justice
				collaboration program.
				Subtitle B—Mentoring
				Sec. 211. Mentoring grants to nonprofit
				organizations.
				Sec. 212. Responsible reintegration of offenders.
				Sec. 213. Bureau of prisons policy on mentoring
				contacts.
				Sec. 214. Bureau of prisons policy on chapel library
				materials.
				Subtitle C—Administration of Justice Reforms
				Chapter 1—Improving Federal Offender Reentry
				Sec. 231. Federal prisoner reentry initiative.
				Sec. 232. Bureau of prisons policy on restraining of female
				prisoners.
				Chapter 2—Reentry Research
				Sec. 241. Offender reentry research.
				Sec. 242. Grants to study parole or post-incarceration
				supervision violations and revocations.
				Sec. 243. Addressing the needs of children of incarcerated
				parents.
				Sec. 244. Study of effectiveness of depot naltrexone for heroin
				addiction.
				Sec. 245. Authorization of appropriations for
				research.
				Chapter 3—Correctional Reforms to Existing Law
				Sec. 251. Clarification of authority to place prisoner in
				community corrections.
				Sec. 252. Residential drug abuse program in Federal
				prisons.
				Sec. 253. Contracting for services for post-conviction
				supervision offenders.
				Chapter 4—Miscellaneous Provisions 
				Sec. 261. Extension of national prison rape elimination
				commission.
			
		3.Purposes;
			 findings
			(a)PurposesThe
			 purposes of the Act are—
				(1)to break the cycle
			 of criminal recidivism, increase public safety, and help States, local units of
			 government, and Indian Tribes, better address the growing population of
			 criminal offenders who return to their communities and commit new
			 crimes;
				(2)to rebuild ties
			 between offenders and their families, while the offenders are incarcerated and
			 after reentry into the community, to promote stable families and
			 communities;
				(3)to encourage the
			 development and support of, and to expand the availability of, evidence-based
			 programs that enhance public safety and reduce recidivism, such as substance
			 abuse treatment, alternatives to incarceration, and comprehensive reentry
			 services;
				(4)to protect the
			 public and promote law-abiding conduct by providing necessary services to
			 offenders, while the offenders are incarcerated and after reentry into the
			 community, in a manner that does not confer luxuries or privileges upon such
			 offenders;
				(5)to assist
			 offenders reentering the community from incarceration to establish a
			 self-sustaining and law-abiding life by providing sufficient transitional
			 services for as short of a period as practicable, not to exceed one year,
			 unless a longer period is specifically determined to be necessary by a medical
			 or other appropriate treatment professional; and
				(6)to provide
			 offenders in prisons, jails or juvenile facilities with educational, literacy,
			 vocational, and job placement services to facilitate re-entry into the
			 community.
				(b)FindingsCongress
			 finds the following:
				(1)In 2002, over
			 7,000,000 people were incarcerated in Federal or State prisons or in local
			 jails. Nearly 650,000 people are released from Federal and State incarceration
			 into communities nationwide each year.
				(2)There are over
			 3,200 jails throughout the United States, the vast majority of which are
			 operated by county governments. Each year, these jails will release more than
			 10,000,000 people back into the community.
				(3)Recent studies indicate that over
			 2/3 of released State prisoners are expected to be
			 rearrested for a felony or serious misdemeanor within 3 years after
			 release.
				(4)According to the
			 Bureau of Justice Statistics, expenditures on corrections alone increased from
			 $9,000,000,000 in 1982, to $59,600,000,000 in 2002. These figures do not
			 include the cost of arrest and prosecution, nor do they take into account the
			 cost to victims.
				(5)The Serious and
			 Violent Offender Reentry Initiative (SVORI) provided $139,000,000 in funding
			 for State governments to develop and implement education, job training, mental
			 health treatment, and substance abuse treatment for serious and violent
			 offenders. This Act seeks to build upon the innovative and successful State
			 reentry programs developed under the SVORI, which terminated after fiscal year
			 2005.
				(6)Between 1991 and
			 1999, the number of children with a parent in a Federal or State correctional
			 facility increased by more than 100 percent, from approximately 900,000 to
			 approximately 2,000,000. According to the Bureau of Prisons, there is evidence
			 to suggest that inmates who are connected to their children and families are
			 more likely to avoid negative incidents and have reduced sentences.
				(7)Released prisoners
			 cite family support as the most important factor in helping them stay out of
			 prison. Research suggests that families are an often underutilized resource in
			 the reentry process.
				(8)Approximately
			 100,000 juveniles (ages 17 years and under) leave juvenile correctional
			 facilities, State prison, or Federal prison each year. Juveniles released from
			 secure confinement still have their likely prime crime years ahead of them.
			 Juveniles released from secure confinement have a recidivism rate ranging from
			 55 to 75 percent. The chances that young people will successfully transition
			 into society improve with effective reentry and aftercare programs.
				(9)Studies have shown
			 that between 15 percent and 27 percent of prisoners expect to go to homeless
			 shelters upon release from prison.
				(10)Fifty-seven
			 percent of Federal and 70 percent of State inmates used drugs regularly before
			 going to prison, and the Bureau of Justice statistics report titled
			 Trends in State Parole, 1990–2000 estimates the use of drugs or
			 alcohol around the time of the offense that resulted in the incarceration of
			 the inmate at as high as 84 percent.
				(11)Family-based
			 treatment programs have proven results for serving the special populations of
			 female offenders and substance abusers with children. An evaluation by the
			 Substance Abuse and Mental Health Services Administration of family-based
			 treatment for substance-abusing mothers and children found that 6 months after
			 such treatment, 60 percent of the mothers remained alcohol and drug free, and
			 drug-related offenses declined from 28 percent to 7 percent. Additionally, a
			 2003 evaluation of residential family-based treatment programs revealed that 60
			 percent of mothers remained clean and sober 6 months after treatment, criminal
			 arrests declined by 43 percent, and 88 percent of the children treated in the
			 program with their mothers remained stabilized.
				(12)A Bureau of
			 Justice Statistics analysis indicated that only 33 percent of Federal inmates
			 and 36 percent of State inmates had participated in residential in-patient
			 treatment programs for alcohol and drug abuse 12 months before their release.
			 Further, over one-third of all jail inmates have some physical or mental
			 disability and 25 percent of jail inmates have been treated at some time for a
			 mental or emotional problem.
				(13)State Substance
			 Abuse Agency Directors, also known as Single State Authorities, manage the
			 publicly funded substance abuse prevention and treatment system of the Nation.
			 Single State Authorities are responsible for planning and implementing
			 statewide systems of care that provide clinically appropriate substance abuse
			 services. Given the high rate of substance use disorders among offenders
			 reentering our communities, successful reentry programs require close
			 interaction and collaboration with each Single State Authority as the program
			 is planned, implemented, and evaluated.
				(14)According to the
			 National Institute of Literacy, 70 percent of all prisoners function at the
			 lowest literacy levels.
				(15)Less than 32
			 percent of State prison inmates have a high school diploma or a higher level of
			 education, compared to 82 percent of the general population.
				(16)Approximately 38
			 percent of inmates who completed 11 years or less of school were not working
			 before entry into prison.
				(17)The percentage of
			 State prisoners participating in educational programs decreased by more than 8
			 percent between 1991 and 1997, despite growing evidence of how educational
			 programming while incarcerated reduces recidivism.
				(18)The National
			 Institute of Justice has found that 1 year after release, up to 60 percent of
			 former inmates are not employed.
				(19)Transitional jobs
			 programs have proven to help people with criminal records to successfully
			 return to the workplace and to the community, and therefore can reduce
			 recidivism.
				4.Definition of
			 Indian tribeIn this Act, the
			 term Indian Tribe has the meaning given that term in section 901
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3791).
		5.Submission of
			 reports to CongressNot later
			 than January 31 of each year, the Attorney General shall submit to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives each report required by the Attorney General under
			 this Act or an amendment made by this Act during the preceding year.
		6.Rule of
			 constructionNothing in this
			 Act or an amendment made by this Act shall be construed as creating a right or
			 entitlement to assistance or services for any individual, program, or grant
			 recipient. Each grant made under this Act or an amendment made by this Act
			 shall—
			(1)be made as
			 competitive grants to eligible entities for a 12-month period, except that
			 grants awarded under section 113, 201, 211, and 212 may be made for a 24-month
			 period; and
			(2)require that
			 services for participants, when necessary and appropriate, be transferred from
			 programs funded under this Act or the amendment made by this Act, respectively,
			 to State and community-based programs not funded under this Act or the
			 amendment made by this Act, respectively, before the expiration of the
			 grant.
			IAMENDMENTS RELATED
			 TO THE OMNIBUS CRIME CONTROL AND SAFE STREETS ACT OF 1968
			AImprovements to
			 Existing Programs
				101.Reauthorization
			 of adult and juvenile offender State and local reentry demonstration
			 projects
					(a)Adult and
			 juvenile offender demonstration projects authorizedSection
			 2976(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797w(b)) is amended by striking paragraphs (1) through (4) and inserting the
			 following:
						
							(1)providing offenders
				in prisons, jails, or juvenile facilities with educational, literacy,
				vocational, and job placement services to facilitate re-entry into the
				community;
							(2)providing
				substance abuse treatment and services (including providing a full continuum of
				substance abuse treatment services that encompasses outpatient and
				comprehensive residential services and recovery);
							(3)providing
				coordinated supervision and comprehensive services for offenders upon release
				from prison, jail, or a juvenile facility, including housing and mental and
				physical health care to facilitate re-entry into the community, and which, to
				the extent applicable, are provided by community-based entities (including
				coordinated reentry veteran-specific services for eligible veterans);
							(4)providing programs that—
								(A)encourage
				offenders to develop safe, healthy, and responsible family relationships and
				parent-child relationships; and
								(B)involve the entire
				family unit in comprehensive reentry services (as appropriate to the safety,
				security, and well-being of the family and child);
								(5)encouraging the
				involvement of prison, jail, or juvenile facility mentors in the reentry
				process and enabling those mentors to remain in contact with offenders while in
				custody and after reentry into the community;
							(6)providing
				victim-appropriate services, encouraging the timely and complete payment of
				restitution and fines by offenders to victims, and providing services such as
				security and counseling to victims upon release of offenders; and
							(7)protecting
				communities against dangerous offenders by using validated assessment tools to
				assess the risk factors of returning inmates and developing or adopting
				procedures to ensure that dangerous felons are not released from prison
				prematurely.
							.
					(b)Juvenile
			 offender demonstration projects reauthorizedSection 2976(c) of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(c)) is
			 amended by striking may be expended for and all that follows
			 through the period at the end and inserting may be expended for any
			 activity described in subsection (b)..
					(c)Applications;
			 requirements; priorities; performance measurementsSection 2976
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w) is
			 amended—
						(1)by redesignating
			 subsection (h) as subsection (o); and
						(2)by striking
			 subsections (d) through (g) and inserting the following:
							
								(d)ApplicationsA
				State, unit of local government, territory, or Indian Tribe, or combination
				thereof, desiring a grant under this section shall submit an application to the
				Attorney General that—
									(1)contains a reentry
				strategic plan, as described in subsection (h), which describes the long-term
				strategy and incorporates a detailed implementation schedule, including the
				plans of the applicant to pay for the program after the Federal funding is
				discontinued;
									(2)identifies the
				local government role and the role of governmental agencies and nonprofit
				organizations that will be coordinated by, and that will collaborate on, the
				offender reentry strategy of the applicant, and certifies the involvement of
				such agencies and organizations;
									(3)describes the
				evidence-based methodology and outcome measures that will be used to evaluate
				the program funded with a grant under this section, and specifically explains
				how such measurements will provide valid measures of the impact of that
				program; and
									(4)describes how the
				project could be broadly replicated if demonstrated to be effective.
									(e)RequirementsThe
				Attorney General may make a grant to an applicant under this section only if
				the application—
									(1)reflects explicit
				support of the chief executive officer of the State, unit of local government,
				territory, or Indian Tribe applying for a grant under this section;
									(2)provides extensive
				discussion of the role of State corrections departments, community corrections
				agencies, juvenile justice systems, or local jail systems in ensuring
				successful reentry of offenders into their communities;
									(3)provides extensive
				evidence of collaboration with State and local government agencies overseeing
				health, housing, child welfare, education, substance abuse, victims services,
				and employment services, and with local law enforcement agencies;
									(4)provides a plan
				for analysis of the statutory, regulatory, rules-based, and practice-based
				hurdles to reintegration of offenders into the community; and
									(5)includes the use
				of a State, local, territorial, or Tribal task force, described in subsection
				(i), to carry out the activities funded under the grant.
									(f)Priority
				considerationsThe Attorney General shall give priority to grant
				applications under this section that best—
									(1)focus initiative
				on geographic areas with a disproportionate population of offenders released
				from prisons, jails, and juvenile facilities;
									(2)include—
										(A)input from
				nonprofit organizations, in any case where relevant input is available and
				appropriate to the grant application;
										(B)consultation with
				crime victims and offenders who are released from prisons, jails, and juvenile
				facilities; and
										(C)coordination with
				families of offenders;
										(3)demonstrate effective case assessment and
				management abilities in order to provide comprehensive and continuous reentry,
				including—
										(A)planning while
				offenders are in prison, jail, or a juvenile facility, prerelease transition
				housing, and community release;
										(B)establishing
				prerelease planning procedures to ensure that the eligibility of an offender
				for Federal or State benefits upon release is established prior to release,
				subject to any limitations in law, and to ensure that offenders obtain all
				necessary referrals for reentry services; and
										(C)delivery of
				continuous and appropriate drug treatment, medical care, job training and
				placement, educational services, or any other service or support needed for
				reentry;
										(4)review the process
				by which the applicant adjudicates violations of parole, probation, or
				supervision following release from prison, jail, or a juvenile facility, taking
				into account public safety and the use of graduated, community-based sanctions
				for minor and technical violations of parole, probation, or supervision
				(specifically those violations that are not otherwise, and independently, a
				violation of law);
									(5)provide for an
				independent evaluation of reentry programs that include, to the maximum extent
				possible, random assignment and controlled studies to determine the
				effectiveness of such programs; and
									(6)target high-risk
				offenders for reentry programs through validated assessment tools.
									(g)Uses of grant
				funds
									(1)Federal
				share
										(A)In
				generalThe Federal share of
				a grant received under this section may not exceed 50 percent of the project
				funded under such grant.
										(B)In-kind
				contributions
											(i)In
				generalSubject to clause
				(ii), the recipient of a grant under this section may meet the matching
				requirement under subparagraph (A) by making in-kind contributions of goods or
				services that are directly related to the purpose for which such grant was
				awarded.
											(ii)Maximum
				percentageNot more than 50
				percent of the amount provided by a recipient of a grant under this section to
				meet the matching requirement under subparagraph (A) may be provided through
				in-kind contributions under clause (i).
											(2)Supplement not
				supplantFederal funds received under this section shall be used
				to supplement, not supplant, non-Federal funds that would otherwise be
				available for the activities funded under this section.
									(h)Reentry
				strategic plan
									(1)In
				generalAs a condition of receiving financial assistance under
				this section, each applicant shall develop a comprehensive strategic reentry
				plan that contains measurable annual and 5-year performance outcomes, and that
				uses, to the maximum extent possible, random assigned and controlled studies to
				determine the effectiveness of the program funded with a grant under this
				section. One goal of that plan shall be to reduce the rate of recidivism (as
				defined by the Attorney General, consistent with the research on offender
				reentry undertaken by the Bureau of Justice Statistics) by 50 percent over a
				5-year period for offenders released from prison, jail, or a juvenile facility
				who are served with funds made available under this section.
									(2)CoordinationIn
				developing a reentry plan under this subsection, an applicant shall coordinate
				with communities and stakeholders, including persons in the fields of public
				safety, juvenile and adult corrections, housing, health, education, substance
				abuse, children and families, victims services, employment, and business and
				members of nonprofit organizations that can provide reentry services.
									(3)Measurements of
				progressEach reentry plan developed under this subsection shall
				measure the progress of the applicant toward increasing public safety by
				reducing rates of recidivism and enabling released offenders to transition
				successfully back into their communities.
									(i)Reentry task
				force
									(1)In
				generalAs a condition of receiving financial assistance under
				this section, each applicant shall establish or empower a Reentry Task Force,
				or other relevant convening authority, to—
										(A)examine ways to
				pool resources and funding streams to promote lower recidivism rates for
				returning offenders and minimize the harmful effects of offenders’ time in
				prison, jail, or a juvenile facility on families and communities of offenders
				by collecting data and best practices in offender reentry from demonstration
				grantees and other agencies and organizations; and
										(B)provide the
				analysis described in subsection (e)(4).
										(2)MembershipThe
				task force or other authority under this subsection shall be comprised
				of—
										(A)relevant State,
				Tribal, territorial, or local leaders; and
										(B)representatives of relevant—
											(i)agencies;
											(ii)service
				providers;
											(iii)nonprofit
				organizations; and
											(iv)stakeholders.
											(j)Strategic
				performance outcomes
									(1)In
				generalEach applicant shall identify in the reentry strategic
				plan developed under subsection (h), specific performance outcomes relating to
				the long-term goals of increasing public safety and reducing recidivism.
									(2)Performance
				outcomesThe performance outcomes identified under paragraph (1)
				shall include, with respect to offenders released back into the
				community—
										(A)reduction in
				recidivism rates, which shall be reported in accordance with the measure
				selected by the Director of the Bureau of Justice Statistics under section
				234(c)(2) of the Second Chance Act of 2007;
										(B)reduction in
				crime;
										(C)increased
				employment and education opportunities;
										(D)reduction in
				violations of conditions of supervised release;
										(E)increased payment
				of child support;
										(F)increased housing
				opportunities;
										(G)reduction in drug
				and alcohol abuse; and
										(H)increased
				participation in substance abuse and mental health services.
										(3)Other
				outcomesA grantee under this section may include in the reentry
				strategic plan developed under subsection (h) other performance outcomes that
				increase the success rates of offenders who transition from prison, jails, or
				juvenile facilities.
									(4)CoordinationA
				grantee under this section shall coordinate with communities and stakeholders
				about the selection of performance outcomes identified by the applicant, and
				shall consult with the Attorney General for assistance with data collection and
				measurement activities as provided for in the grant application
				materials.
									(5)ReportEach
				grantee under this section shall submit to the Attorney General an annual
				report that—
										(A)identifies the
				progress of the grantee toward achieving its strategic performance outcomes;
				and
										(B)describes other
				activities conducted by the grantee to increase the success rates of the
				reentry population, such as programs that foster effective risk management and
				treatment programming, offender accountability, and community and victim
				participation.
										(k)Performance
				measurement
									(1)In
				generalThe Attorney General, in consultation with grantees under
				this section, shall—
										(A)identify primary
				and secondary sources of information to support the measurement of the
				performance indicators identified under this section;
										(B)identify sources
				and methods of data collection in support of performance measurement required
				under this section;
										(C)provide to all
				grantees technical assistance and training on performance measures and data
				collection for purposes of this section; and
										(D)consult with the
				Substance Abuse and Mental Health Services Administration and the National
				Institute on Drug Abuse on strategic performance outcome measures and data
				collection for purposes of this section relating to substance abuse and mental
				health.
										(2)CoordinationThe
				Attorney General shall coordinate with other Federal agencies to identify
				national and other sources of information to support performance measurement of
				grantees.
									(3)Standards for
				analysisAny statistical analysis of population data conducted
				pursuant to this section shall be conducted in accordance with the Federal
				Register Notice dated October 30, 1997, relating to classification
				standards.
									(l)Future
				eligibilityTo be eligible to receive a grant under this section
				in any fiscal year after the fiscal year in which a grantee receives a grant
				under this section, a grantee shall submit to the Attorney General such
				information as is necessary to demonstrate that—
									(1)the grantee has
				adopted a reentry plan that reflects input from nonprofit organizations, in any
				case where relevant input is available and appropriate to the grant
				application;
									(2)the reentry plan
				of the grantee includes performance measures to assess progress of the grantee
				toward a 10 percent reduction in the rate of recidivism over a 2-year
				period;
									(3)the grantee will
				coordinate with the Attorney General, nonprofit organizations (if relevant
				input from nonprofit organizations is available and appropriate), and other
				experts regarding the selection and implementation of the performance measures
				described in subsection (k); and
									(4)the grantee has
				made adequate progress, as determined by the Attorney General, toward reducing
				the rate of recidivism by 10 percent over a 2-year period.
									(m)National adult
				and juvenile offender reentry resource center
									(1)AuthorityThe
				Attorney General may, using amounts made available to carry out this
				subsection, make a grant to an eligible organization to provide for the
				establishment of a National Adult and Juvenile Offender Reentry Resource
				Center.
									(2)Eligible
				organizationAn organization eligible for the grant under
				paragraph (1) is any national nonprofit organization approved by the
				Interagency Task Force on Federal Programs and Activities Relating to the
				Reentry of Offenders Into the Community, that provides technical assistance and
				training to, and has special expertise and broad, national-level experience in,
				offender reentry programs, training, and research.
									(3)Use of
				fundsThe organization receiving a grant under paragraph (1)
				shall establish a National Adult and Juvenile Offender Reentry Resource Center
				to—
										(A)provide education,
				training, and technical assistance for States, tribes, territories, local
				governments, service providers, nonprofit organizations, and corrections
				institutions;
										(B)collect data and
				best practices in offender reentry from demonstration grantees and others
				agencies and organizations;
										(C)develop and
				disseminate evaluation tools, mechanisms, and measures to better assess and
				document coalition performance measures and outcomes;
										(D)disseminate
				information to States and other relevant entities about best practices, policy
				standards, and research findings;
										(E)develop and
				implement procedures to assist relevant authorities in determining when release
				is appropriate and in the use of data to inform the release decision;
										(F)develop and
				implement procedures to identify efficiently and effectively those violators of
				probation, parole, or supervision following release from prison, jail, or a
				juvenile facility who should be returned to prisons, jails, or juvenile
				facilities and those who should receive other penalties based on defined,
				graduated sanctions;
										(G)collaborate with
				the Interagency Task Force on Federal Programs and Activities Relating to the
				Reentry of Offenders Into the Community, and the Federal Resource Center for
				Children of Prisoners;
										(H)develop a national
				reentry research agenda; and
										(I)establish a
				database to enhance the availability of information that will assist offenders
				in areas including housing, employment, counseling, mentoring, medical and
				mental health services, substance abuse treatment, transportation, and daily
				living skills.
										(4)LimitOf
				amounts made available to carry out this section, not more than 4 percent of
				the authorized level shall be available to carry out this subsection.
									(n)AdministrationOf
				amounts made available to carry out this section—
									(1)not more than 2
				percent of the authorized level shall be available for administrative expenses
				in carrying out this section; and
									(2)not more than 2 percent of the authorized
				level shall be made available to the National Institute of Justice to evaluate
				the effectiveness of the demonstration projects funded under this section,
				using a methodology that—
										(A)includes, to the
				maximum extent feasible, random assignment of offenders (or entities working
				with such persons) to program delivery and control groups; and
										(B)generates evidence
				on which reentry approaches and strategies are most
				effective.
										.
						(d)Grant
			 authorizationSection 2976(a) of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3797w(a)) is amended by striking
			 States, Territories and all that follows through the period at
			 the end and inserting the following: States, local governments,
			 territories, or Indian Tribes, or any combination thereof, in partnership with
			 stakeholders, service providers, and nonprofit organizations..
					(e)Authorization of
			 appropriationsSection 2976(o) of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3797w), as so redesignated by subsection
			 (c) of this section, is amended—
						(1)in paragraph (1),
			 by striking $15,000,000 for fiscal year 2003 and all that
			 follows and inserting $55,000,000 for each of fiscal years 2009 and
			 2010.; and
						(2)by amending
			 paragraph (2) to read as follows:
							
								(2)Limitation;
				Equitable distribution
									(A)LimitationOf
				the amount made available to carry out this section for any fiscal year, not
				more than 3 percent or less than 2 percent may be used for technical assistance
				and training.
									(B)Equitable
				distributionThe Attorney General shall ensure that grants
				awarded under this section are equitably distributed among the geographical
				regions and between urban and rural populations, including Indian Tribes,
				consistent with the objective of reducing recidivism among criminal
				offenders.
									.
						102.Improvement of
			 the residential substance abuse treatment for State offenders program
					(a)Requirement for
			 aftercare componentSection 1902(c) of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796ff–1(c)), is amended—
						(1)by
			 striking the subsection heading and inserting
			 Requirement for Aftercare
			 Component; and
						(2)by amending
			 paragraph (1) to read as follows:
							
								(1)To be eligible for
				funding under this part, a State shall ensure that individuals who participate
				in the substance abuse treatment program established or implemented with
				assistance provided under this part will be provided with aftercare services,
				which may include case management services and a full continuum of support
				services that ensure providers furnishing services under that program are
				approved by the appropriate State or local agency, and licensed, if necessary,
				to provide medical treatment or other health
				services.
								.
						(b)DefinitionSection
			 1904(d) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796ff–3(d)) is amended to read as follows:
						
							(d)Residential
				substance abuse treatment program definedIn this part, the term
				residential substance abuse treatment program means a course of
				comprehensive individual and group substance abuse treatment services, lasting
				a period of at least 6 months, in residential treatment facilities set apart
				from the general population of a prison or jail (which may include the use of
				pharmacological treatment, where appropriate, that may extend beyond such
				period).
							.
					(c)Requirement for
			 study and report on aftercare servicesThe Attorney General,
			 through the National Institute of Justice, and in consultation with the
			 National Institute on Drug Abuse, shall conduct a study on the use and
			 effectiveness of funds used by the Department of Justice for aftercare services
			 under section 1902(c) of the Omnibus Crime Control and Safe Streets Act of
			 1968, as amended by subsection (a) of this section, for offenders who reenter
			 the community after completing a substance abuse program in prison or
			 jail.
					103Definition of
			 violent offender for drug court grant program
					(a)DefinitionSection
			 2953(a)(1) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797u–2(a)(1)) is amended by inserting that is punishable by a term of
			 imprisonment exceeding one year after convicted of an
			 offense.
					(b)Period for
			 complianceNotwithstanding section 2952(2) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3797u–1(2)), each grantee under
			 part EE of such Act shall have not more than 3 years from the date of the
			 enactment of this Act to adopt the definition of violent
			 offender under such part, as amended by subsection (a) of this
			 section.
					(c)RegulationsNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 shall revise any regulations or guidelines described in section 2952 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797u–1) in
			 accordance with the amendments made by subsection (a). Such regulations shall
			 specify that grant amounts under part EE of such Act shall be reduced for any
			 drug court that does not adopt the definition of violent
			 offender under such part, as amended by subsection (a) of this section,
			 within 3 years after such date of enactment.
					104.Use of violent
			 offender truth-in-sentencing grant funding for demonstration project
			 activities
					(a)Permissible
			 UsesSection 20102(a) of the Violent Crime Control and Law
			 Enforcement Act of 1994 (42 U.S.C. 13702(a)) is amended—
						(1)in paragraph (2)
			 by striking and at the end;
						(2)in paragraph (3)
			 by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following new paragraph:
							
								(4)to carry out any
				activity referred to in section 2976(b) of the Omnibus Crime Control and Safe
				Streets Act of 1968 (42 U.S.C.
				3797w(b)).
								.
						(b)Use of funds
			 appropriatedSection 20108(b)(4) of the Violent Crime Control and
			 Law Enforcement Act of 1994 (42 U.S.C. 13708(b)(4)) is amended by adding at the
			 end the following: Funds obligated, but subsequently unspent and
			 deobligated, may remain available, to the extent as may provided in
			 appropriations Acts, for the purpose described in section 20102(a)(4) for any
			 subsequent fiscal year. The further obligation of such funds by an official for
			 such purpose shall not be delayed, directly or indirectly, in any manner by any
			 officer or employee in the executive branch..
					BNew and Innovative
			 Programs To Improve Offender Reentry Services
				111.State, tribal,
			 and local reentry courtsPart
			 FF of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3797w et seq.) is amended by adding at the end the following:
					
						2978.State, tribal,
				and local reentry courts
							(a)Grants
				authorizedThe Attorney General may award grants, in accordance
				with this section, of not more than $500,000 to—
								(1)State, Tribal, and
				local courts; and
								(2)State agencies,
				municipalities, public agencies, nonprofit organizations, territories, and
				Indian Tribes that have agreements with courts to take the lead in establishing
				a reentry court (as described in section 2976(b)(19)).
								(b)Use of grant
				fundsGrant funds awarded under this section shall be
				administered in accordance with such guidelines, regulations, and procedures as
				promulgated by the Attorney General, and may be used to—
								(1)monitor juvenile
				and adult offenders reentering the community;
								(2)provide juvenile and adult offenders
				reentering the community with coordinated and comprehensive reentry services
				and programs such as—
									(A)drug and alcohol
				testing and assessment for treatment;
									(B)assessment for
				substance abuse from a substance abuse professional who is approved by the
				State or Indian Tribe and licensed by the appropriate entity to provide alcohol
				and drug addiction treatment, as appropriate;
									(C)substance abuse
				treatment from a provider that is approved by the State or Indian Tribe, and
				licensed, if necessary, to provide medical and other health services;
									(D)health (including
				mental health) services and assessment;
									(E)aftercare and case management services
				that—
										(i)facilitate access
				to clinical care and related health services; and
										(ii)coordinate with
				such clinical care and related health services; and
										(F)any other services
				needed for reentry;
									(3)convene community
				impact panels, victim impact panels, or victim impact educational
				classes;
								(4)provide and coordinate the delivery of
				community services to juvenile and adult offenders, including—
									(A)housing
				assistance;
									(B)education;
									(C)job
				training;
									(D)conflict
				resolution skills training;
									(E)batterer
				intervention programs; and
									(F)other appropriate
				social services; and
									(5)establish and
				implement graduated sanctions and incentives.
								(c)Rule of
				constructionNothing in this section shall be construed as
				preventing a grantee that operates a drug court under part EE at the time a
				grant is awarded under this section from using funds from such grant to
				supplement such drug court in accordance with paragraphs (1) through (5) of
				subsection (b).
							(d)ApplicationTo
				be eligible for a grant under this section, an entity described in subsection
				(a) shall, in addition to any other requirements required by the Attorney
				General, submit to the Attorney General an application that—
								(1)describes the
				program to be assisted under this section and the need for such program;
								(2)describes a
				long-term strategy and detailed implementation plan for such program, including
				how the entity plans to pay for the program after the Federal funding is
				discontinued;
								(3)identifies the
				governmental and community agencies that will be coordinated by the
				project;
								(4)certifies that—
									(A)all agencies
				affected by the program, including community corrections and parole entities,
				have been appropriately consulted in the development of the program;
									(B)there will be
				appropriate coordination with all such agencies in the implementation of the
				program; and
									(C)there will be
				appropriate coordination and consultation with the Single State Authority for
				Substance Abuse (as that term is defined in section 201(e) of the Second Chance
				Act of 2007) of the State; and
									(5)describes the
				methodology and outcome measures that will be used to evaluate the
				program.
								(e)Federal
				Share
								(1)Matching
				requirementThe Federal share
				of a grant under this section may not exceed 50 percent of the program funded
				under such grant.
								(2)In-kind
				contributions
									(A)In
				generalSubject to
				subparagraph (B), the recipient of a grant under this section may meet the
				matching requirement under paragraph (1) by making in-kind contributions of
				goods or services that are directly related to the purpose for which such grant
				was awarded.
									(B)Maximum
				percentageNot more than 50
				percent of the amount provided by a recipient of a grant under this section to
				meet the matching requirement under paragraph (1) may be provided through
				in-kind contributions under subparagraph (A).
									(3)Supplement not
				supplantFederal funds
				received under this section shall be used to supplement, not supplant,
				non-Federal funds that would otherwise be available for the activities funded
				under this section.
								(f)Annual
				reportEach entity receiving a grant under this section shall
				submit to the Attorney General, for each fiscal year in which funds from the
				grant are expended, a report, at such time and in such manner as the Attorney
				General may reasonably require, that contains—
								(1)a summary of the
				activities carried out under the program assisted by the grant;
								(2)an assessment of
				whether the activities are meeting the need for the program identified in the
				application submitted under subsection (d); and
								(3)such other
				information as the Attorney General may require.
								(g)Authorization of
				appropriations
								(1)In
				generalThere are authorized to be appropriated $10,000,000 for
				each of fiscal years 2009 and 2010 to carry out this section.
								(2)Limitations;
				Equitable distribution
									(A)LimitationsOf
				the amount made available to carry out this section in any fiscal year—
										(i)not
				more than 2 percent may be used by the Attorney General for salaries and
				administrative expenses; and
										(ii)not more than 5
				percent nor less than 2 percent may be used for technical assistance and
				training.
										(B)Equitable
				distributionThe Attorney General shall ensure that grants
				awarded under this section are equitably distributed among the geographical
				regions and between urban and rural populations, including Indian Tribes,
				consistent with the objective of reducing recidivism among criminal
				offenders.
									.
				112.Prosecution
			 drug treatment alternative to prison programs
					(a)AuthorizationTitle
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et
			 seq.) is amended by inserting after part BB the following:
						
							CCPROSECUTION DRUG
				TREATMENT ALTERNATIVE TO PRISON PROGRAM
								2901.Grant
				authority
									(a)In
				generalThe Attorney General may make grants to State, Tribal,
				and local prosecutors to develop, implement, or expand qualified drug treatment
				programs that are alternatives to imprisonment, in accordance with this
				part.
									(b)Qualified drug
				treatment programs describedFor purposes of this part, a
				qualified drug treatment program is a program—
										(1)that is
				administered by a State, Tribal, or local prosecutor;
										(2)that requires an
				eligible offender who is sentenced to participate in the program (instead of
				incarceration) to participate in a comprehensive substance abuse treatment
				program that is approved by the State or Indian Tribe and licensed, if
				necessary, to provide medical and other health services;
										(3)that requires an
				eligible offender to receive the consent of the State, Tribal, or local
				prosecutor involved to participate in such program;
										(4)that, in the case
				of an eligible offender who is sentenced to participate in the program,
				requires the offender to serve a sentence of imprisonment with respect to the
				crime involved if the prosecutor, in conjunction with the treatment provider,
				determines that the offender has not successfully completed the relevant
				substance abuse treatment program described in paragraph (2);
										(5)that provides for
				the dismissal of the criminal charges involved in an eligible offender’s
				participation in the program if the offender is determined to have successfully
				completed the program;
										(6)that requires each substance abuse provider
				treating an eligible offender under the program to—
											(A)make periodic
				reports of the progress of the treatment of that offender to the State, Tribal,
				or local prosecutor involved and to the appropriate court in which the eligible
				offender was convicted; and
											(B)notify such
				prosecutor and such court if the eligible offender absconds from the facility
				of the treatment provider or otherwise violates the terms and conditions of the
				program, consistent with Federal and State confidentiality requirements;
				and
											(7)that has an
				enforcement unit comprised of law enforcement officers under the supervision of
				the State, Tribal, or local prosecutor involved, the duties of which shall
				include verifying an eligible offender’s addresses and other contacts, and, if
				necessary, locating, apprehending, and arresting an eligible offender who has
				absconded from the facility of a substance abuse treatment provider or
				otherwise violated the terms and conditions of the program, consistent with
				Federal and State confidentiality requirements, and returning such eligible
				offender to court for sentencing for the crime involved.
										2902.Use of grant
				funds
									(a)In
				generalA State, Tribal, or local prosecutor that receives a
				grant under this part shall use such grant for expenses of a qualified drug
				treatment program, including for the following expenses:
										(1)Salaries,
				personnel costs, equipment costs, and other costs directly related to the
				operation of the program, including the enforcement unit.
										(2)Payments for
				substance abuse treatment providers that are approved by the State or Indian
				Tribe and licensed, if necessary, to provide alcohol and drug addiction
				treatment to eligible offenders participating in the program, including
				aftercare supervision, vocational training, education, and job
				placement.
										(3)Payments to public
				and nonprofit private entities that are approved by the State or Indian Tribe
				and licensed, if necessary, to provide alcohol and drug addiction treatment to
				offenders participating in the program.
										(b)Supplement and
				not supplantGrants made under this part shall be used to
				supplement, and not supplant, non-Federal funds that would otherwise be
				available for programs described in this part.
									2903.ApplicationsTo request a grant under this part, a State,
				Tribal, or local prosecutor shall submit an application to the Attorney General
				in such form and containing such information as the Attorney General may
				reasonably require. Each such application shall contain the certification by
				the State, Tribal, or local prosecutor that the program for which the grant is
				requested is a qualified drug treatment program, in accordance with this
				part.
								2904.Federal
				share
									(a)Matching
				RequirementThe Federal share
				of a grant under this part may not exceed 50 percent of the total costs of the
				qualified drug treatment program funded under such grant.
									(b)In-Kind
				Contributions
										(1)In
				generalSubject to paragraph
				(2), the recipient of a grant under this part may meet the matching requirement
				under subsection (a) by making in-kind contributions of goods or services that
				are directly related to the purpose for which such grant was awarded.
										(2)Maximum
				percentageNot more than 50
				percent of the amount provided by a recipient of a grant under this part to
				meet the matching requirement under subsection (a) may be provided through
				in-kind contributions under paragraph (1).
										2905.Geographic
				distributionThe Attorney
				General shall ensure that, to the extent practicable, the distribution of
				grants under this part is equitable and includes State, Tribal, or local
				prosecutors—
									(1)in each State;
				and
									(2)in rural,
				suburban, Tribal, and urban jurisdictions.
									2906.Reports and
				evaluationsFor each fiscal
				year, each recipient of a grant under this part during that fiscal year shall
				submit to the Attorney General a report with respect to the effectiveness of
				activities carried out using that grant. Each report shall include an
				evaluation in such form and containing such information as the Attorney General
				may reasonably require. The Attorney General shall specify the dates on which
				such reports shall be submitted.
								2907.DefinitionsIn this part:
									(1)State or local
				prosecutorThe term State, Tribal, or local
				prosecutor means any district attorney, State attorney general, county
				attorney, tribal attorney, or corporation counsel who has authority to
				prosecute criminal offenses under State, Tribal, or local law.
									(2)Eligible
				offenderThe term eligible offender means an
				individual who—
										(A)has been
				convicted, pled guilty, or admitted guilt with respect to a crime for which a
				sentence of imprisonment is required and has not completed such
				sentence;
										(B)has never been charged with or convicted of
				an offense, during the course of which—
											(i)the individual
				carried, possessed, or used a firearm or dangerous weapon; or
											(ii)there occurred
				the use of force against the person of another, without regard to whether any
				of the behavior described in clause (i) is an element of the offense or for
				which the person is charged or convicted;
											(C)does not have 1 or
				more prior convictions for a felony crime of violence involving the use or
				attempted use of force against a person with the intent to cause death or
				serious bodily harm; and
										(D)(i)has received an assessment
				for alcohol or drug addiction from a substance abuse professional who is
				approved by the State or Indian Tribe and licensed by the appropriate entity to
				provide alcohol and drug addiction treatment, as appropriate; and
											(ii)has been found to be in need of
				substance abuse treatment because that individual has a history of substance
				abuse that is a significant contributing factor to the criminal conduct of that
				individual.
											.
					(b)Authorization of
			 appropriationsSection 1001(a) of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)) is amended by adding
			 at the end the following new paragraph:
						
							(26)There are
				authorized to be appropriated to carry out part CC $10,000,000 for each of
				fiscal years 2009 and
				2010.
							.
					113.Grants for
			 family-based substance abuse treatmentTitle I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended by inserting after
			 part CC, as added by this Act, the following:
					
						DDGRANTS FOR
				FAMILY-BASED SUBSTANCE ABUSE TREATMENT
							2921.Grants
				authorizedThe Attorney
				General may make grants to States, units of local government, territories, and
				Indian Tribes to—
								(1)develop,
				implement, and expand comprehensive and clinically-appropriate family-based
				substance abuse treatment programs as alternatives to incarceration for
				nonviolent parent drug offenders; and
								(2)to provide
				prison-based family treatment programs for incarcerated parents of minor
				children.
								2922.Use of grant
				fundsGrants made to an entity
				under section 2921 for a program described in such section may be used
				for—
								(1)the development,
				implementation, and expansion of prison-based family treatment programs in
				correctional facilities for incarcerated parents with minor children (except
				for any such parent who there is reasonable evidence to believe engaged in
				domestic violence or child abuse);
								(2)the development,
				implementation, and expansion of residential substance abuse treatment;
								(3)coordination
				between appropriate correctional facility representatives and the appropriate
				governmental agencies;
								(4)payments to public
				and nonprofit private entities to provide substance abuse treatment to
				nonviolent parent drug offenders participating in that program; and
								(5)salaries,
				personnel costs, facility costs, and other costs directly related to the
				operation of that program.
								2923.Program
				requirements
								(a)In
				generalA program for which a grant is made under section 2921(1)
				shall comply with the following requirements:
									(1)The program shall
				ensure that all providers of substance abuse treatment are approved by the
				State or Indian Tribe and are licensed, if necessary, to provide medical and
				other health services.
									(2)The program shall
				ensure appropriate coordination and consultation with the Single State
				Authority for Substance Abuse of the State (as that term is defined in section
				201(e) of the Second Chance Act of 2007).
									(3)The program shall
				consist of clinically-appropriate, comprehensive, and long-term family
				treatment, including the treatment of the nonviolent parent drug offender, the
				child of such offender, and any other appropriate member of the family of the
				offender.
									(4)The program shall
				be provided in a residential setting that is not a hospital setting or an
				intensive outpatient setting.
									(5)The program shall
				provide that if a nonviolent parent drug offender who participates in that
				program does not successfully complete the program the offender shall serve an
				appropriate sentence of imprisonment with respect to the underlying crime
				involved.
									(6)The program shall
				ensure that a determination is made as to whether a nonviolent drug offender
				has completed the substance abuse treatment program.
									(7)The program shall
				include the implementation of a system of graduated sanctions (including
				incentives) that are applied based on the accountability of the nonviolent
				parent drug offender involved throughout the course of that program to
				encourage compliance with that program.
									(8)The program shall
				develop and implement a reentry plan for each participant.
									(b)Prison-based
				programsA program for which a grant is made under section
				2921(2) shall comply with the following requirements:
									(1)The program shall
				integrate techniques to assess the strengths and needs of immediate and
				extended family of the incarcerated parent to support a treatment plan of the
				incarcerated parent.
									(2)The program shall
				ensure that each participant in that program has access to consistent and
				uninterrupted care if transferred to a different correctional facility within
				the State or other relevant entity.
									(3)The program shall
				be located in an area separate from the general population of the
				prison.
									2924.Applications
								(a)In
				generalAn entity described in section 2921 desiring a grant
				under this part shall submit to the Attorney General an application in such
				form and manner and at such time as the Attorney General requires.
								(b)ContentsAn
				application under subsection (a) shall include a description of the methods and
				measurements the applicant will use for purposes of evaluating the program
				involved.
								2925.ReportsAn entity that receives a grant under this
				part during a fiscal year shall submit to the Attorney General, not later than
				a date specified by the Attorney General, a report that describes and evaluates
				the effectiveness of that program during such fiscal year that—
								(1)is based on
				evidence-based data; and
								(2)uses the methods
				and measurements described in the application of that entity for purposes of
				evaluating that program.
								2926.Authorization
				of appropriations
								(a)In
				generalThere are authorized to be appropriated to carry out this
				part $10,000,000 for each of fiscal years 2009 and 2010.
								(b)Use of
				amountsOf the amount made available to carry out this part in
				any fiscal year, not less than 5 percent shall be used for grants to Indian
				Tribes.
								2927.DefinitionsIn this part:
								(1)Nonviolent
				parent drug offenderThe term nonviolent parent drug
				offender means an offender who is—
									(A)a parent of an
				individual under 18 years of age; and
									(B)convicted of a
				drug (or drug-related) felony that is a nonviolent offense.
									(2)Nonviolent
				offenseThe term nonviolent offense has the
				meaning given that term in section 2991(a).
								(3)Prison-based
				family treatment programThe term prison-based family
				treatment program means a program for incarcerated parents in a
				correctional facility that provides a comprehensive response to offender needs,
				including substance abuse treatment, child early intervention services, family
				counseling, legal services, medical care, mental health services, nursery and
				preschool, parenting skills training, pediatric care, physical therapy,
				prenatal care, sexual abuse therapy, relapse prevention, transportation, and
				vocational or GED
				training.
								.
				114.Grant to
			 evaluate and improve education at prisons, jails, and juvenile
			 facilitiesTitle I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.), is
			 further amended—
					(1)by redesignating
			 part X as part KK; and
					(2)by inserting after
			 part II the following:
						
							JJGRANT PROGRAM TO
				EVALUATE AND IMPROVE EDUCATIONAL METHODS AT PRISONS, JAILS, AND JUVENILE
				FACILITIES
								3001.Grant program
				to evaluate and improve educational methods at prisons, jails, and juvenile
				facilities
									(a)Grant program
				authorizedThe Attorney General may carry out a grant program
				under which the Attorney General may make grants to States, units of local
				government, territories, Indian Tribes, and other public and private entities
				to—
										(1)evaluate methods
				to improve academic and vocational education for offenders in prisons, jails,
				and juvenile facilities;
										(2)identify, and make
				recommendations to the Attorney General regarding, best practices relating to
				academic and vocational education for offenders in prisons, jails, and juvenile
				facilities, based on the evaluation under paragraph (1); and
										(3)improve the
				academic and vocational education programs (including technology career
				training) available to offenders in prisons, jails, and juvenile
				facilities.
										(b)ApplicationTo
				be eligible for a grant under this part, a State or other entity described in
				subsection (a) shall submit to the Attorney General an application in such form
				and manner, at such time, and accompanied by such information as the Attorney
				General specifies.
									(c)ReportNot later than 90 days after the last day
				of the final fiscal year of a grant under this part, each entity described in
				subsection (a) receiving such a grant shall submit to the Attorney General a
				detailed report of the progress made by the entity using such grant, to permit
				the Attorney General to evaluate and improve academic and vocational education
				methods carried out with grants under this part.
									3002.Authorization
				of appropriationsThere are
				authorized to be appropriated $5,000,000 to carry out this part for each of
				fiscal years 2009 and
				2010.
								.
					115.Technology
			 Careers Training Demonstration Grants
					(a)Authority to
			 make grantsFrom amounts made available to carry out this
			 section, the Attorney General shall make grants to States, units of local
			 government, territories, and Indian Tribes to provide technology career
			 training to prisoners.
					(b)Use of
			 fundsGrants awarded under subsection (a) may be used for
			 establishing a technology careers training program to train prisoners for
			 technology-based jobs and careers during the 3-year period before release from
			 prison, jail, or a juvenile facility.
					(c)Control of
			 internet accessAn entity that receives a grant under subsection
			 (a) shall restrict access to the Internet by prisoners, as appropriate, to
			 ensure public safety.
					(d)ReportsNot
			 later than the last day of each fiscal year, an entity that receives a grant
			 under subsection (a) during the preceding fiscal year shall submit to the
			 Attorney General a report that describes and assesses the uses of such grant
			 during the preceding fiscal year.
					(e)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $10,000,000 for each of fiscal years 2009 and 2010.
					IIENHANCED DRUG
			 TREATMENT AND MENTORING GRANT PROGRAMS
			ADrug
			 Treatment
				201.Offender
			 reentry substance abuse and criminal justice collaboration program
					(a)Grant program
			 authorizedThe Attorney General may make competitive grants to
			 States, units of local government, territories, and Indian Tribes, in
			 accordance with this section, for the purposes of—
						(1)improving the
			 provision of drug treatment to offenders in prisons, jails, and juvenile
			 facilities; and
						(2)reducing the use
			 of alcohol and other drugs by long-term substance abusers during the period in
			 which each such long-term substance abuser is in prison, jail, or a juvenile
			 facility, and through the completion of parole or court supervision of such
			 long-term substance abuser.
						(b)Use of grant
			 fundsA grant made under subsection (a) may be used—
						(1)for continuing and
			 improving drug treatment programs provided at a prison, jail, or juvenile
			 facility;
						(2)to
			 develop and implement programs for supervised long-term substance abusers that
			 include alcohol and drug abuse assessments, coordinated and continuous delivery
			 of drug treatment, and case management services;
						(3)to strengthen
			 rehabilitation efforts for offenders by providing addiction recovery support
			 services; and
						(4)to
			 establish pharmacological drug treatment services as part of any drug treatment
			 program offered by a grantee to offenders who are in a prison or jail.
						(c)Application
						(1)In
			 generalAn entity described in subsection (a) desiring a grant
			 under that subsection shall submit to the Attorney General an application in
			 such form and manner and at such time as the Attorney General requires.
						(2)ContentsAn
			 application for a grant under subsection (a) shall—
							(A)identify any
			 agency, organization, or researcher that will be involved in administering a
			 drug treatment program carried out with a grant under subsection (a);
							(B)certify that such
			 drug treatment program has been developed in consultation with the Single State
			 Authority for Substance Abuse;
							(C)certify that such drug treatment program
			 shall—
								(i)be
			 clinically-appropriate; and
								(ii)provide
			 comprehensive treatment;
								(D)describe how evidence-based strategies have
			 been incorporated into such drug treatment program; and
							(E)describe how data will be collected and
			 analyzed to determine the effectiveness of such drug treatment program and
			 describe how randomized trials will be used where practicable.
							(d)Reports to
			 congress
						(1)Interim
			 reportNot later than September 30, 2009, the Attorney General
			 shall submit to Congress a report that identifies the best practices relating
			 to—
							(A)substance abuse
			 treatment in prisons, jails, and juvenile facilities; and
							(B)the comprehensive
			 and coordinated treatment of long-term substance abusers, including the best
			 practices identified through the activities funded under subsection
			 (b)(3).
							(2)Final
			 reportNot later than September 30, 2010, the Attorney General
			 shall submit to Congress a report on the drug treatment programs funded under
			 this section, including on the matters specified in paragraph (1).
						(e)Definition of
			 single State authority for substance abuseThe term Single
			 State Authority for Substance Abuse means an entity designated by the
			 Governor or chief executive officer of a State as the single State
			 administrative authority responsible for the planning, development,
			 implementation, monitoring, regulation, and evaluation of substance abuse
			 services.
					(f)Authorization of
			 appropriations
						(1)In
			 generalThere are authorized to be appropriated to carry out this
			 section $15,000,000 for each of fiscal years 2009 and 2010.
						(2)Equitable
			 distribution of grant amountsOf the amount made available to
			 carry out this section in any fiscal year, the Attorney General shall ensure
			 that grants awarded under this section are equitably distributed among
			 geographical regions and between urban and rural populations, including Indian
			 Tribes, consistent with the objective of reducing recidivism among criminal
			 offenders.
						BMentoring
				211.Mentoring grants
			 to nonprofit organizations
					(a)Authority to make
			 grantsFrom amounts made available to carry out this section, the
			 Attorney General shall make grants to nonprofit organizations and Indian Tribes
			 for the purpose of providing mentoring and other transitional services
			 essential to reintegrating offenders into the community.
					(b)Use of
			 fundsA grant awarded under subsection (a) may be used
			 for—
						(1)mentoring adult and
			 juvenile offenders during incarceration, through transition back to the
			 community, and post-release;
						(2)transitional
			 services to assist in the reintegration of offenders into the community;
			 and
						(3)training regarding
			 offender and victims issues.
						(c)Application;
			 priority consideration
						(1)In
			 generalTo be eligible to receive a grant under this section, a
			 nonprofit organization or Indian Tribe shall submit an application to the
			 Attorney General at such time, in such manner, and accompanied by such
			 information as the Attorney General may require.
						(2)Priority
			 considerationPriority consideration shall be given to any
			 application under this section that—
							(A)includes a plan to
			 implement activities that have been demonstrated effective in facilitating the
			 successful reentry of offenders; and
							(B)provides for an
			 independent evaluation that includes, to the maximum extent feasible, random
			 assignment of offenders to program delivery and control groups.
							(d)Strategic
			 performance outcomesThe Attorney General shall require each
			 applicant under this section to identify specific performance outcomes related
			 to the long-term goal of stabilizing communities by reducing recidivism (using
			 a measure that is consistent with the research undertaken by the Bureau of
			 Justice Statistics under section 241(b)(6)), and reintegrating offenders into
			 the community.
					(e)ReportsAn
			 entity that receives a grant under subsection (a) during a fiscal year shall,
			 not later than the last day of the following fiscal year, submit to the
			 Attorney General a report that describes and assesses the uses of that grant
			 during that fiscal year and that identifies the progress of the grantee toward
			 achieving its strategic performance outcomes.
					(f)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Attorney General to carry out this section $15,000,000 for each of fiscal years
			 2009 and 2010.
					212.Responsible
			 reintegration of offenders
					(a)Eligible
			 offenders
						(1)In
			 generalIn this section, the term eligible
			 offender means an individual who—
							(A)is 18 years of age
			 or older;
							(B)has been convicted
			 as an adult and imprisoned under Federal or State law;
							(C)has never been
			 convicted of a violent or sex-related offense; and
							(D)except as provided
			 in paragraph (2), has been released from a prison or jail for not more than 180
			 days before the date on which the individual begins participating in a grant
			 program carried out under this section.
							(2)ExceptionEach
			 grantee under this section may permit not more than 10 percent of the
			 individuals served with a grant under this section to be individuals
			 who—
							(A)meet the
			 conditions of subparagraphs (A) through (C) of paragraph (1); and
							(B)have been released from a prison or jail
			 for more than 180 days before the date on which the individuals begin
			 participating in the grant program carried out under this section.
							(3)Priority of
			 serviceGrantees shall provide a priority of service in projects
			 funded under this section to individuals meeting the requirements of paragraph
			 (1) who have been released from State correctional facilities.
						(b)Authority to
			 make grantsThe Secretary of Labor may make grants to nonprofit
			 organizations for the purpose of providing mentoring, job training and job
			 placement services, and other comprehensive transitional services to assist
			 eligible offenders in obtaining and retaining employment.
					(c)Use of
			 funds
						(1)In
			 generalA grant awarded under this section may be used
			 for—
							(A)mentoring eligible
			 offenders, including the provision of support, guidance, and assistance in the
			 community and the workplace to address the challenges faced by such
			 offenders;
							(B)providing job
			 training and job placement services to eligible offenders, including work
			 readiness activities, job referrals, basic skills remediation, educational
			 services, occupational skills training, on-the-job training, work experience,
			 and post-placement support, in coordination with the one-stop partners and
			 one-stop operators (as such terms are defined in section 101 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2801)) that provide services at any center
			 operated under a one-stop delivery system established under section 134(c) of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2864(c)), businesses, and
			 educational institutions; and
							(C)providing
			 outreach, orientation, intake, assessments, counseling, case management, and
			 other transitional services to eligible offenders, including prerelease
			 outreach and orientation.
							(2)Limitations
							(A)Certain services
			 excludedA grant under this section may not be used to provide
			 substance abuse treatment services, mental health treatment services, or
			 housing services, except that such a grant may be used to coordinate with other
			 programs and entities to arrange for such programs and entities to provide
			 substance abuse treatment services, mental health treatment services, or
			 housing services to eligible offenders.
							(B)Administrative
			 cost limitNot more than 15 percent of the amounts awarded to a
			 grantee under this section may be used for the costs of administration, as
			 determined by the Secretary of Labor.
							(d)Application
						(1)In
			 general
							(A)Application
			 requiredA nonprofit organization desiring a grant under this
			 section shall submit an application to the Secretary of Labor at such time, in
			 such manner, and accompanied by such information as the Secretary of Labor may
			 require.
							(B)ContentsAt
			 a minimum, an application for a grant under this section shall include—
								(i)the
			 identification of the eligible area that is to be served and a description of
			 the need for support in such area;
								(ii)a
			 description of the mentoring, job training and job placement, and other
			 services to be provided;
								(iii)a
			 description of partnerships that have been established with the criminal
			 justice system (including coordination with demonstration projects carried out
			 under section 2976 of the Omnibus Crime Control and Safe Streets Act of 1968,
			 as amended by this Act, where applicable), the local workforce investment
			 boards established under section 117 of the Workforce Investment Act of 1998
			 (29 U.S.C. 2832)), and housing authorities that will be used to assist in
			 carrying out grant activities under this section; and
								(iv)a
			 description of how other Federal, State, local, or private funding will be
			 leveraged to provide support services that are not directly funded under this
			 section, such as mental health and substance abuse treatment and
			 housing.
								(2)Eligible
			 areaIn this subsection, the term eligible area
			 means an area that—
							(A)is located within
			 an urbanized area or urban cluster, as determined by the Bureau of the Census
			 in the most recently available census;
							(B)has a large number
			 of prisoners returning to the area each year; and
							(C)has a high rate of
			 recidivism among prisoners returning to the area.
							(e)Performance
			 outcomes
						(1)Core
			 indicatorsEach nonprofit organization receiving a grant under
			 this section shall report to the Secretary of Labor on the results of services
			 provided to eligible offenders with that grant with respect to the following
			 indicators of performance:
							(A)Rates of
			 recidivism.
							(B)Entry into
			 employment.
							(C)Retention in
			 employment.
							(D)Average
			 earnings.
							(2)Additional
			 indicatorsIn addition to the indicators described in paragraph
			 (1), the Secretary of Labor may require a nonprofit organization receiving a
			 grant under this section to report on additional indicators of
			 performance.
						(f)ReportsEach
			 nonprofit organization receiving a grant under this section shall maintain such
			 records and submit such reports, in such form and containing such information,
			 as the Secretary of Labor may require regarding the activities carried out
			 under this section.
					(g)Technical
			 assistanceThe Secretary of Labor may reserve not more than 4
			 percent of the amounts appropriated to carry out this section to provide
			 technical assistance and for management information systems to assist grantees
			 under this section.
					(h)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Labor to carry out this section $20,000,000 for each of fiscal
			 years 2009 and 2010.
					213.Bureau of
			 prisons policy on mentoring contacts
					(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Director of the Bureau of Prisons shall, in order to promote
			 stability and continued assistance to offenders after release from prison,
			 adopt and implement a policy to ensure that any person who provides mentoring
			 services to an incarcerated offender is permitted to continue such services
			 after that offender is released from prison. That policy shall permit the
			 continuation of mentoring services unless the Director demonstrates that such
			 services would be a significant security risk to the released offender,
			 incarcerated offenders, persons who provide such services, or any other
			 person.
					(b)ReportNot
			 later than September 30, 2009, the Director of the Bureau of Prisons shall
			 submit to Congress a report on the extent to which the policy described in
			 subsection (a) has been implemented and followed.
					214.Bureau of
			 prisons policy on chapel library materials
					(a)In
			 generalNot later than 30
			 days after the date of enactment of this Act, the Director of the Bureau of
			 Prisons shall discontinue the Standardized Chapel Library project, or any other
			 project by whatever designation that seeks to compile, list, or otherwise
			 restrict prisoners’ access to reading materials, audiotapes, videotapes, or any
			 other materials made available in a chapel library, except that the Bureau of
			 Prisons may restrict access to—
						(1)any materials in a
			 chapel library that seek to incite, promote, or otherwise suggest the
			 commission of violence or criminal activity; and
						(2)any other
			 materials prohibited by any other law or regulation.
						(b)Rule of
			 constructionNothing in this
			 section shall be construed to impact policies of the Bureau of Prisons related
			 to access by specific prisoners to materials for security, safety, sanitation,
			 or disciplinary reasons.
					CAdministration of
			 Justice Reforms
				1Improving Federal
			 Offender Reentry
					231.Federal
			 prisoner reentry initiative
						(a)In
			 generalThe Attorney General, in coordination with the Director
			 of the Bureau of Prisons, shall, subject to the availability of appropriations,
			 conduct the following activities to establish a Federal prisoner reentry
			 initiative:
							(1)The establishment
			 of a Federal prisoner reentry strategy to help prepare prisoners for release
			 and successful reintegration into the community, including, at a minimum, that
			 the Bureau of Prisons—
								(A)assess each
			 prisoner’s skill level (including academic, vocational, health, cognitive,
			 interpersonal, daily living, and related reentry skills) at the beginning of
			 the term of imprisonment of that prisoner to identify any areas in need of
			 improvement prior to reentry;
								(B)generate a skills
			 development plan for each prisoner to monitor skills enhancement and reentry
			 readiness throughout incarceration;
								(C)determine program
			 assignments for prisoners based on the areas of need identified through the
			 assessment described in subparagraph (A);
								(D)ensure that
			 priority is given to the reentry needs of high-risk populations, such as sex
			 offenders, career criminals, and prisoners with mental health problems;
								(E)coordinate and
			 collaborate with other Federal agencies and with State, Tribal, and local
			 criminal justice agencies, community-based organizations, and faith-based
			 organizations to help effectuate a seamless reintegration of prisoners into
			 communities;
								(F)collect
			 information about a prisoner’s family relationships, parental responsibilities,
			 and contacts with children to help prisoners maintain important familial
			 relationships and support systems during incarceration and after release from
			 custody; and
								(G)provide incentives
			 for prisoner participation in skills development programs.
								(2)Incentives for a
			 prisoner who participates in reentry and skills development programs which may,
			 at the discretion of the Director, include—
								(A)the maximum
			 allowable period in a community confinement facility; and
								(B)such other
			 incentives as the Director considers appropriate (not including a reduction of
			 the term of imprisonment).
								(b)Identification
			 and release assistance for Federal prisoners
							(1)Obtaining
			 identificationThe Director shall assist prisoners in obtaining
			 identification (including a social security card, driver’s license or other
			 official photo identification, or birth certificate) prior to release.
							(2)Assistance
			 developing release planAt the request of a direct-release
			 prisoner, a representative of the United States Probation System shall, prior
			 to the release of that prisoner, help that prisoner develop a release
			 plan.
							(3)Direct-release
			 prisoner definedIn this section, the term direct-release
			 prisoner means a prisoner who is scheduled for release and will not be
			 placed in prerelease custody.
							(c)Improved reentry
			 procedures for Federal prisonersThe Attorney General shall take such steps
			 as are necessary to modify the procedures and policies of the Department of
			 Justice with respect to the transition of offenders from the custody of the
			 Bureau of Prisons to the community—
							(1)to
			 enhance case planning and implementation of reentry programs, policies, and
			 guidelines;
							(2)to improve such
			 transition to the community, including placement of such individuals in
			 community corrections facilities; and
							(3)to foster the
			 development of collaborative partnerships with stakeholders at the national,
			 State, and local levels to facilitate the exchange of information and the
			 development of resources to enhance opportunities for successful offender
			 reentry.
							(d)Duties of the
			 Bureau of Prisons
							(1)Duties of the
			 Bureau of Prisons expandedSection 4042(a) of title 18, United
			 States Code, is amended—
								(A)in paragraph (4),
			 by striking and at the end;
								(B)in paragraph (5),
			 by striking the period and inserting a semicolon; and
								(C)by adding at the
			 end the following:
									
										(D)establish prerelease planning procedures
				that help prisoners—
											(i)apply for Federal
				and State benefits upon release (including Social Security Cards, Social
				Security benefits, and veterans’ benefits); and
											(ii)secure such
				identification and benefits prior to release, subject to any limitations in
				law; and
											(E)establish reentry
				planning procedures that include providing Federal prisoners with information
				in the following areas:
											(i)Health and
				nutrition.
											(ii)Employment.
											(iii)Literacy and
				education.
											(iv)Personal finance
				and consumer skills.
											(v)Community
				resources.
											(vi)Personal growth
				and development.
											(vii)Release
				requirements and
				procedures.
											.
								(2)Measuring the
			 removal of obstacles to reentry
								(A)Coding
			 requiredThe Director shall ensure that each institution within
			 the Bureau of Prisons codes the reentry needs and deficits of prisoners, as
			 identified by an assessment tool that is used to produce an individualized
			 skills development plan for each inmate.
								(B)TrackingIn
			 carrying out this paragraph, the Director shall quantitatively track the
			 progress in responding to the reentry needs and deficits of individual
			 inmates.
								(C)Annual
			 reportOn an annual basis, the Director shall prepare and submit
			 to the Committee on the Judiciary of the Senate and the Committee on the
			 Judiciary of the House of Representatives a report that documents the progress
			 of the Bureau of Prisons in responding to the reentry needs and deficits of
			 inmates.
								(D)EvaluationThe
			 Director shall ensure that—
									(i)the
			 performance of each institution within the Bureau of Prisons in enhancing
			 skills and resources to assist in reentry is measured and evaluated using
			 recognized measurements; and
									(ii)plans for
			 corrective action are developed and implemented as necessary.
									(3)Measuring and
			 improving recidivism outcomes
								(A)Annual report
			 required
									(i)In
			 generalAt the end of each fiscal year, the Director shall submit
			 to the Committee on the Judiciary of the Senate and the Committee on the
			 Judiciary of the House of Representatives a report containing statistics
			 demonstrating the relative reduction in recidivism for inmates released by the
			 Bureau of Prisons within that fiscal year and the 2 prior fiscal years,
			 comparing inmates who participated in major inmate programs (including
			 residential drug treatment, vocational training, and prison industries) with
			 inmates who did not participate in such programs. Such statistics shall be
			 compiled separately for each such fiscal year.
									(ii)ScopeA
			 report under this paragraph is not required to include statistics for a fiscal
			 year that begins before the date of the enactment of this Act.
									(B)Measure
			 usedIn preparing the reports required by subparagraph (A), the
			 Director shall, in consultation with the Director of the Bureau of Justice
			 Statistics, select a measure for recidivism (such as rearrest, reincarceration,
			 or any other valid, evidence-based measure) that the Director considers
			 appropriate and that is consistent with the research undertaken by the Bureau
			 of Justice Statistics under section 241(b)(6).
								(C)Goals
									(i)In
			 generalAfter the Director submits the first report required by
			 subparagraph (A), the Director shall establish goals for reductions in
			 recidivism rates and shall work to attain those goals.
									(ii)ContentsThe goals established under clause (i)
			 shall use the relative reductions in recidivism measured for the fiscal year
			 covered by the first report required by subparagraph (A) as a baseline rate,
			 and shall include—
										(I)a
			 5-year goal to increase, at a minimum, the baseline relative reduction rate of
			 recidivism by 2 percent; and
										(II)a 10-year goal to
			 increase, at a minimum, the baseline relative reduction rate of recidivism by 5
			 percent within 10 fiscal years.
										(4)FormatAny
			 written information that the Bureau of Prisons provides to inmates for reentry
			 planning purposes shall use common terminology and language.
							(5)Medical
			 careThe Bureau of Prisons shall provide the United States
			 Probation and Pretrial Services System with relevant information on the medical
			 care needs and the mental health treatment needs of inmates scheduled for
			 release from custody. The United States Probation and Pretrial Services System
			 shall take this information into account when developing supervision plans in
			 an effort to address the medical care and mental health care needs of such
			 individuals. The Bureau of Prisons shall provide inmates with a sufficient
			 amount of all necessary medications (which will normally consist of, at a
			 minimum, a 2-week supply of such medications) upon release from custody.
							(e)Encouragement of
			 employment of former prisonersThe Attorney General, in
			 consultation with the Secretary of Labor, shall take such steps as are
			 necessary to educate employers and the one-stop partners and one-stop operators
			 (as such terms are defined in section 101 of the Workforce Investment Act of
			 1998 (29 U.S.C. 2801)) that provide services at any center operated under a
			 one-stop delivery system established under section 134(c) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2864(c)) regarding incentives (including the
			 Federal bonding program of the Department of Labor and tax credits) for hiring
			 former Federal, State, or local prisoners.
						(f)Medical care for
			 prisonersSection 3621 of title 18, United States Code, is
			 further amended by adding at the end the following new subsection:
							
								(g)Continued access
				to medical care
									(1)In
				generalIn order to ensure a minimum standard of health and
				habitability, the Bureau of Prisons should ensure that each prisoner in a
				community confinement facility has access to necessary medical care, mental
				health care, and medicine through partnerships with local health service
				providers and transition planning.
									(2)DefinitionIn
				this subsection, the term community confinement has the meaning
				given that term in the application notes under section 5F1.1 of the Federal
				Sentencing Guidelines Manual, as in effect on the date of the enactment of the
				Second Chance Act of
				2007.
									.
						(g)Elderly and
			 family reunification for certain nonviolent offenders pilot program
							(1)Program
			 authorized
								(A)In
			 generalThe Attorney General shall conduct a pilot program to
			 determine the effectiveness of removing eligible elderly offenders from a
			 Bureau of Prisons facility and placing such offenders on home detention until
			 the expiration of the prison term to which the offender was sentenced.
								(B)Placement in
			 home detentionIn carrying out a pilot program as described in
			 subparagraph (A), the Attorney General may release some or all eligible elderly
			 offenders from the Bureau of Prisons facility to home detention.
								(C)WaiverThe Attorney General is authorized to waive
			 the requirements of section 3624 of title 18, United States Code, as necessary
			 to provide for the release of some or all eligible elderly offenders from the
			 Bureau of Prisons facility to home detention for the purposes of the pilot
			 program under this subsection.
								(2)Violation of
			 terms of home detentionA violation by an eligible elderly
			 offender of the terms of home detention (including the commission of another
			 Federal, State, or local crime) shall result in the removal of that offender
			 from home detention and the return of that offender to the designated Bureau of
			 Prisons institution in which that offender was imprisoned immediately before
			 placement on home detention under paragraph (1), or to another appropriate
			 Bureau of Prisons institution, as determined by the Bureau of Prisons.
							(3)Scope of pilot
			 programA pilot program under paragraph (1) shall be conducted
			 through at least one Bureau of Prisons facility designated by the Attorney
			 General as appropriate for the pilot program and shall be carried out during
			 fiscal years 2009 and 2010.
							(4)Implementation
			 and evaluationThe Attorney General shall monitor and evaluate
			 each eligible elderly offender placed on home detention under this section, and
			 shall report to Congress concerning the experience with the program at the end
			 of the period described in paragraph (3). The Administrative Office of the
			 United States Courts and the United States probation offices shall provide such
			 assistance and carry out such functions as the Attorney General may request in
			 monitoring, supervising, providing services to, and evaluating eligible elderly
			 offenders released to home detention under this section.
							(5)DefinitionsIn
			 this section:
								(A)Eligible elderly
			 offenderThe term eligible elderly offender means
			 an offender in the custody of the Bureau of Prisons—
									(i)who
			 is not less than 65 years of age;
									(ii)who
			 is serving a term of imprisonment that is not life imprisonment based on
			 conviction for an offense or offenses that do not include any crime of violence
			 (as defined in section 16 of title 18, United States Code), sex offense (as
			 defined in section 111(5) of the Sex Offender Registration and Notification
			 Act), offense described in section 2332b(g)(5)(B) of title 18, United States
			 Code, or offense under chapter 37 of title 18, United States Code, and has
			 served the greater of 10 years or 75 percent of the term of imprisonment to
			 which the offender was sentenced;
									(iii)who has not been
			 convicted in the past of any Federal or State crime of violence, sex offense,
			 or other offense described in clause (ii);
									(iv)who
			 has not been determined by the Bureau of Prisons, on the basis of information
			 the Bureau uses to make custody classifications, and in the sole discretion of
			 the Bureau, to have a history of violence, or of engaging in conduct
			 constituting a sex offense or other offense described in clause (ii);
									(v)who
			 has not escaped, or attempted to escape, from a Bureau of Prisons
			 institution;
									(vi)with respect to
			 whom the Bureau of Prisons has determined that release to home detention under
			 this section will result in a substantial net reduction of costs to the Federal
			 Government; and
									(vii)who has been
			 determined by the Bureau of Prisons to be at no substantial risk of engaging in
			 criminal conduct or of endangering any person or the public if released to home
			 detention.
									(B)Home
			 detentionThe term home detention has the same
			 meaning given the term in the Federal Sentencing Guidelines as of the date of
			 the enactment of this Act, and includes detention in a nursing home or other
			 residential long-term care facility.
								(C)Term of
			 imprisonmentThe term term of imprisonment
			 includes multiple terms of imprisonment ordered to run consecutively or
			 concurrently, which shall be treated as a single, aggregate term of
			 imprisonment for purposes of this section.
								(h)Federal remote
			 satellite tracking and reentry training program
							(1)Establishment of
			 programThe Director of the Administrative Office of the United
			 States Courts, in consultation with the Attorney General, may establish the
			 Federal Remote Satellite Tracking and Reentry Training (ReStart) program to
			 promote the effective reentry into the community of high risk
			 individuals.
							(2)High risk
			 individualsFor purposes of this section, the term high
			 risk individual means—
								(A)an individual who
			 is under supervised release, with respect to a Federal offense, and who has
			 previously violated the terms of a release granted such individual following a
			 term of imprisonment; or
								(B)an individual
			 convicted of a Federal offense who is at a high risk for recidivism, as
			 determined by the Director of the Bureau of Prisons, and who is eligible for
			 early release pursuant to voluntary participation in a program of residential
			 substance abuse treatment under section 3621(e) of title 18, United States
			 Code, or a program described in this section.
								(3)Program
			 elementsThe program authorized under paragraph (1) shall
			 include, with respect to high risk individuals participating in such program,
			 the following core elements:
								(A)A system of graduated levels of
			 supervision, that uses, as appropriate and indicated—
									(i)satellite
			 tracking, global positioning, remote satellite, and other tracking or
			 monitoring technologies to monitor and supervise such individuals in the
			 community; and
									(ii)community
			 corrections facilities and home confinement.
									(B)Substance abuse
			 treatment and aftercare related to such treatment, mental and medical health
			 treatment and aftercare related to such treatment, vocational and educational
			 training, life skills instruction, conflict resolution skills training,
			 batterer intervention programs, and other programs to promote effective reentry
			 into the community as appropriate.
								(C)Involvement of the
			 family of such an individual, a victim advocate, and the victim of the offense
			 committed by such an individual, if such involvement is safe for such victim
			 (especially in a domestic violence case).
								(D)A methodology,
			 including outcome measures, to evaluate the program.
								(E)Notification to the victim of the offense
			 committed by such an individual of the status and nature of such an
			 individual’s reentry plan.
								(i)Authorization
			 for appropriations for bureau of prisonsThere are authorized to
			 be appropriated to the Attorney General to carry out this section, $5,000,000
			 for each of fiscal years 2009 and 2010.
						232.Bureau of
			 prisons policy on restraining of female prisonersNot later than 1 year after the date of
			 enactment of this Act, the Attorney General shall submit to Congress a report
			 on the practices and policies of agencies within the Department of Justice
			 relating to the use of physical restraints on pregnant female prisoners during
			 pregnancy, labor, delivery of a child, or post-delivery recuperation, including
			 the number of instances occurring after the date of enactment of this Act in
			 which physical restraints are used on such prisoners, the reasons for the use
			 of the physical restraints, the length of time that the physical restraints
			 were used, and the security concerns that justified the use of the physical
			 restraints.
					2Reentry
			 Research
					241.Offender
			 reentry research
						(a)National
			 institute of justiceThe National Institute of Justice may
			 conduct research on juvenile and adult offender reentry, including—
							(1)a
			 study identifying the number and characteristics of minor children who have had
			 a parent incarcerated, and the likelihood of such minor children becoming
			 adversely involved in the criminal justice system some time in their
			 lifetime;
							(2)a
			 study identifying a mechanism to compare rates of recidivism (including
			 rearrest, violations of parole, probation, post-incarceration supervision, and
			 reincarceration) among States; and
							(3)a
			 study on the population of offenders released from custody who do not engage in
			 recidivism and the characteristics (housing, employment, treatment, family
			 connection) of that population.
							(b)Bureau of
			 justice statisticsThe Bureau of Justice Statistics may conduct
			 research on offender reentry, including—
							(1)an analysis of
			 special populations (including prisoners with mental illness or substance abuse
			 disorders, female offenders, juvenile offenders, offenders with limited English
			 proficiency, and the elderly) that present unique reentry challenges;
							(2)studies to
			 determine which offenders are returning to prison, jail, or a juvenile facility
			 and which of those returning offenders represent the greatest risk to victims
			 and community safety;
							(3)annual reports on
			 the demographic characteristics of the population reentering society from
			 prisons, jails, and juvenile facilities;
							(4)a
			 national recidivism study every 3 years;
							(5)a
			 study of parole, probation, or post-incarceration supervision violations and
			 revocations; and
							(6)a
			 study concerning the most appropriate measure to be used when reporting
			 recidivism rates (whether rearrest, reincarceration, or any other valid,
			 evidence-based measure).
							242.Grants to study
			 parole or post-incarceration supervision violations and revocations
						(a)Grants
			 authorizedFrom amounts made available to carry out this section,
			 the Attorney General may make grants to States to study and to improve the
			 collection of data with respect to individuals whose parole or
			 post-incarceration supervision is revoked, and which such individuals represent
			 the greatest risk to victims and community safety.
						(b)ApplicationAs
			 a condition of receiving a grant under this section, a State shall—
							(1)certify that the State has, or intends to
			 establish, a program that collects comprehensive and reliable data with respect
			 to individuals described in subsection (a), including data on—
								(A)the number and
			 type of parole or post-incarceration supervision violations that occur with the
			 State;
								(B)the reasons for
			 parole or post-incarceration supervision revocation;
								(C)the underlying
			 behavior that led to the revocation; and
								(D)the term of
			 imprisonment or other penalty that is imposed for the violation; and
								(2)provide the data
			 described in paragraph (1) to the Bureau of Justice Statistics, in a form
			 prescribed by the Bureau.
							(c)AnalysisAny
			 statistical analysis of population data under this section shall be conducted
			 in accordance with the Federal Register Notice dated October 30, 1997, relating
			 to classification standards.
						243.Addressing the
			 needs of children of incarcerated parents
						(a)Best
			 practices
							(1)In
			 generalFrom amounts made available to carry out this section,
			 the Attorney General may collect data and develop best practices of State
			 corrections departments and child protection agencies relating to the
			 communication and coordination between such State departments and agencies to
			 ensure the safety and support of children of incarcerated parents (including
			 those in foster care and kinship care), and the support of parent-child
			 relationships between incarcerated (and formerly incarcerated) parents and
			 their children, as appropriate to the health and well-being of the
			 children.
							(2)ContentsThe
			 best practices developed under paragraph (1) shall include information related
			 to policies, procedures, and programs that may be used by States to
			 address—
								(A)maintenance of the
			 parent-child bond during incarceration;
								(B)parental
			 self-improvement; and
								(C)parental
			 involvement in planning for the future and well-being of their children.
								(b)Dissemination to
			 StatesNot later than 1 year after the development of best
			 practices described in subsection (a), the Attorney General shall disseminate
			 to States and other relevant entities such best practices.
						(c)Sense of
			 congressIt is the sense of Congress that States and other
			 relevant entities should use the best practices developed and disseminated in
			 accordance with this section to evaluate and improve the communication and
			 coordination between State corrections departments and child protection
			 agencies to ensure the safety and support of children of incarcerated parents
			 (including those in foster care and kinship care), and the support of
			 parent-child relationships between incarcerated (and formerly incarcerated)
			 parents and their children, as appropriate to the health and well-being of the
			 children.
						244.Study of
			 effectiveness of depot naltrexone for heroin addiction
						(a)Grant program
			 authorizedFrom amounts made available to carry out this section,
			 the Attorney General, through the National Institute of Justice, and in
			 consultation with the National Institute on Drug Abuse, may make grants to
			 public and private research entities (including consortia, single private
			 research entities, and individual institutions of higher education) to evaluate
			 the effectiveness of depot naltrexone for the treatment of heroin
			 addiction.
						(b)Evaluation
			 programAn entity described in subsection (a) desiring a grant
			 under this section shall submit to the Attorney General an application
			 that—
							(1)contains such information as the Attorney
			 General specifies, including information that demonstrates that—
								(A)the applicant
			 conducts research at a private or public institution of higher education, as
			 that term is defined in section 101 of the Higher Education Act of 1965 (20
			 U.S.C. 1101);
								(B)the applicant has
			 a plan to work with parole officers or probation officers for offenders who are
			 under court supervision; and
								(C)the evaluation
			 described in subsection (a) will measure the effectiveness of such treatments
			 using randomized trials; and
								(2)is in such form
			 and manner and at such time as the Attorney General specifies.
							(c)ReportsAn
			 entity that receives a grant under subsection (a) during a fiscal year shall,
			 not later than the last day of the following fiscal year, submit to the
			 Attorney General a report that describes and assesses the uses of that
			 grant.
						245.Authorization
			 of appropriations for researchThere are authorized to be appropriated to
			 the Attorney General to carry out sections 241, 242, 243, and 244 of this
			 chapter, $10,000,000 for each of the fiscal years 2009 and 2010.
					3Correctional
			 Reforms to Existing Law
					251.Clarification
			 of authority to place prisoner in community corrections
						(a)Prerelease
			 custodySection 3624(c) of title 18, United States Code, is
			 amended to read as follows:
							
								(c)Prerelease
				custody
									(1)In
				generalThe Director of the Bureau of Prisons shall, to the
				extent practicable, ensure that a prisoner serving a term of imprisonment
				spends a portion of the final months of that term (not to exceed 12 months),
				under conditions that will afford that prisoner a reasonable opportunity to
				adjust to and prepare for the reentry of that prisoner into the community. Such
				conditions may include a community correctional facility.
									(2)Home confinement
				authorityThe authority under this subsection may be used to
				place a prisoner in home confinement for the shorter of 10 percent of the term
				of imprisonment of that prisoner or 6 months.
									(3)AssistanceThe
				United States Probation System shall, to the extent practicable, offer
				assistance to a prisoner during prerelease custody under this
				subsection.
									(4)No
				limitationsNothing in this subsection shall be construed to
				limit or restrict the authority of the Director of the Bureau of Prisons under
				section 3621.
									(5)ReportingNot
				later than 1 year after the date of the enactment of the Second Chance Act of
				2007 (and every year thereafter), the Director of the Bureau of Prisons shall
				transmit to the Committee on the Judiciary of the Senate and the Committee on
				the Judiciary of the House of Representatives a report describing the Bureau’s
				utilization of community corrections facilities. Each report under this
				paragraph shall set forth the number and percentage of Federal prisoners placed
				in community corrections facilities during the preceding year, the average
				length of such placements, trends in such utilization, the reasons some
				prisoners are not placed in community corrections facilities, and any other
				information that may be useful to the committees in determining if the Bureau
				is utilizing community corrections facilities in an effective manner.
									(6)Issuance of
				regulationsThe Director of the Bureau of Prisons shall issue
				regulations pursuant to this subsection not later than 90 days after the date
				of the enactment of the Second Chance Act of 2007, which shall ensure that
				placement in a community correctional facility by the Bureau of Prisons
				is—
										(A)conducted in a
				manner consistent with section 3621(b) of this title;
										(B)determined on an
				individual basis; and
										(C)of sufficient
				duration to provide the greatest likelihood of successful reintegration into
				the
				community.
										.
						(b)Courts may not
			 require a sentence of imprisonment to be served in a community corrections
			 facilitySection 3621(b) of title 18, United States Code, is
			 amended by adding at the end the following: Any order, recommendation,
			 or request by a sentencing court that a convicted person serve a term of
			 imprisonment in a community corrections facility shall have no binding effect
			 on the authority of the Bureau under this section to determine or change the
			 place of imprisonment of that person..
						252.Residential
			 drug abuse program in Federal prisonsSection 3621(e)(5)(A) of title 18, United
			 States Code, is amended by striking means a course of and all
			 that follows and inserting the following: means a course of individual
			 and group activities and treatment, lasting at least 6 months, in residential
			 treatment facilities set apart from the general prison population (which may
			 include the use of pharmocotherapies, where appropriate, that may extend beyond
			 the 6-month period);.
					253.Contracting for
			 services for post-conviction supervision offendersSection
			 3672 of title 18, United States Code, is amended by inserting after the third
			 sentence in the seventh undesignated paragraph the following: He also
			 shall have the authority to contract with any appropriate public or private
			 agency or person to monitor and provide services to any offender in the
			 community authorized by this Act, including treatment, equipment and emergency
			 housing, corrective and preventative guidance and training, and other
			 rehabilitative services designed to protect the public and promote the
			 successful reentry of the offender into the community..
					4Miscellaneous
			 Provisions 
					261.Extension of
			 national prison rape elimination commissionSection 7(d)(3)(A) of the Prison Rape
			 Elimination Act of 2003 (42 U.S.C. 15606(d)(3)(A)) is amended by striking
			 3 years and inserting 5 years.
					
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
